Citation Nr: 1429216	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  09-14 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to September 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Paul, Minnesota.

In May 2010, the Veteran and his spouse testified at a videoconference hearing held before the undersigned Veterans Law Judge and a transcript of that hearing has been associated with the appellant's claims file.

In August 2010, the Board remanded the claim for further development.

The Board's review includes the paper and electronic records.


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran has a current back disorder that is related to in-service back injuries from parachute jumping.


CONCLUSION OF LAW

A back disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met. Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Governing law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110, 1131.

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a) .

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For injuries that are alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b)  provides a relaxed evidentiary standard of proof to determine service connection. VA regulations provide that in the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) . However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service, both of which generally require competent medical evidence.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521   (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

Analysis

There is conflicting evidence on whether the Veteran has a current back disorder.  

A December 2010 VA examiner diagnosed no current back disorder and noted that although there are symptoms, there are no current clinical objective evidence of a diagnosable disease or pathology.  X-rays of the thoracic and lumbar spines taken in conjunction with that examination were normal.  Although the examiner noted that findings from 1994 magnetic resonating imaging (MRI) scan of the thoracic spine and the 2010 MRI scans of the thoracic and lumbar spines, the VA doctor did not, however, reconcile these findings with his conclusion that the claimant does not have current clinical objective evidence of a diagnosable disease or pathology.  Therefore, the examiner's opinion is of limited probative value on the matter of whether the Veteran has a current disability.

While a report of a November 1994 MRI scan of the thoracic spine shows minimal findings, there was evidence of disc bulging.  In June 2010, a private doctor noted that a MRI scan of the thoracic spine revealed mild degenerative disc disease and that a MRI scan of the lumbar spine showed mild degenerative disc changes and moderate facet joint degenerative changes.  In essence, although recent x-rays revealed no current disability, there is medical evidence of current disability in the form of MRI scans.  Thus, having resolved doubt in favor of the Veteran, the Board concludes that he has a current back disorder.

The Veteran claims that he injured his back during numerous parachute jumps, to include one while engaging in combat with the enemy in Panama.  Given that the appellant received the Parachute Badge, the Board in its August 2010 remand found the claimant competent and credible that he injured his back during parachute jumps even though there was no treatment for a back injury in the service treatment records.  Moreover, the Veteran received the Combat Infantryman Badge and served in Panama.  Therefore, he engaged in combat with the enemy.  His evidence that a back injury was incurred in combat will be accepted as sufficient proof of service connection of the incurrence of that injury because the evidence is consistent with the circumstances, conditions or hardships of service even though there is no official record of such incurrence in the service treatment records.  Thus, there is evidence that the Veteran suffered back injuries in service.

There is again conflicting medical evidence on one of the elements for a grant of service connection - medical nexus evidence.

The December 2010 VA examiner opined that the current symptomatology complaints were not caused by or the result of military service.  This opinion appears to be predicated at least in part based on the absence of current clinical objective evidence of a diagnosable disease or pathology, as determined by that examiner.  The VA examiner further explained that there is no medical or administrative evidence of a back injury while on active duty.  In support of that assertion, the examiner noted that at the separation examination the Veteran did not mention any back pain and denied any history of recurrent back pain.  While the examiner accurately reported the findings from separation examination, the weight of the evidence as noted above is that the appellant suffered in-service back injuries despite the evidence of treatment or other official documentation of a back injury, to include a back injury while engaging in combat with the enemy in Panama.  The VA doctor added that there was no evidence of back pain until August 1994 when the claimant had a work-related injury and that for the next two years the Veteran attributed his own back pain to the work-related injury.  This assertion is supported by a February 1997 private treatment record showing that he dated his back pain back two and half years.  The examiner concluded that there is no medical evidence that parachute jumps or carrying a heavy backpack would cause, contribute to, or enhance the progression of degenerative spine changes or persistent muscle spasming.

On the other hand, the Veteran's private doctor in a June 2010 statement noted the Veteran's history of parachute jumps in service that resulted in back pain, to include a jump while in combat in Panama.  That doctor opined that the chronic back pain, that is the symptomatology from the current back disorder, is certainly consistent with various past injuries, to include the in-service ones, even though he has no "major defect."  The doctor added that significant trauma compounded by subsequent trauma certainly could accelerate degenerative changes at his age causing symptoms beyond his age.

Given these conflicting opinions, the Board finds that there is an approximate balance of positive and negative as to whether the Veteran's back disorder is related to in-service back injuries from parachute jumping.  Therefore, the Board has resolved doubt in his favor, and finds that service connection is in order.  38 U.S.C.A. §§ 1110, 1131, 5107.


ORDER

Entitlement to service connection for a back disorder is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


